Citation Nr: 1500009	
Decision Date: 01/02/15    Archive Date: 01/09/15

DOCKET NO.  12-30 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Basic eligibility for assistance in acquiring specially adaptive housing. 

2.  Basic eligibility for assistance in acquiring a special home adaptation grant.

3.  Entitlement to an earlier effective date, prior to May 19, 2009, for the grant of special monthly compensation (SMC ) based on anatomical loss of one foot (left).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to January 1986.

These matters, in part, come to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Atlanta, Georgia.  This rating decision addressed issues number one and two on the title page of this decision.  

A hearing was held in February 2014, with the Veteran sitting in Washington, DC before the undersigned Veterans Law Judge.  A transcript of the hearing testimony (transcript) is associated with the electronic claims folder.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claims.

As part of a VA Form 21-4138 received by VA in March 2010, the Veteran expressed his disagreement with the effective date which was assigned to the grant of special monthly compensation (SMC) based on anatomical loss of his left foot.  This effective date, May 19, 2009, for which the Veteran contends should be earlier, had been assigned as part of a February 2010 rating decision issued by RO.  As will be discussed further, under these circumstances, a Statement of the Case (SOC) should be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, this issue.  Id.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Veteran is seeking specially adapted housing or a special housing adaptation grant.  He contends that primarily because of his service-connected left below knee amputation, right leg peripheral vascular disease and bilateral peripheral neuropathy of the upper extremities he is essentially precluded from locomotion without the aid of braces, crutches, canes or a wheelchair.  See February 2014 hearing testimony.  Thus, he argues that he is entitled to the benefits sought on appeal. 

A certificate of eligibility for assistance in acquiring specially adapted housing may be provided if, among other things, the Veteran is entitled to service-connected compensation for permanent and total disability due to:  (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101(a)(1)(2)(3) (West 2002); 38 C.F.R. § 3.809(b)(1)(2)(3)(4) (2014). 

The phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d) (2014). 

If entitlement to specially adapted housing is not established, a Veteran can qualify for a grant for necessary special home adaptations if he has compensation based on permanent and total service-connected disability which is due to one of the following:  (1) blindness in both eyes with 5/200 visual acuity or less; or (2) includes the anatomical loss or loss of use of both hands.  38 C.F.R. § 3.809(a) (2014). 

The term "loss of use" of a hand or foot constitutes that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination is made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2), 4.63 (2014). 

Examples which constitute loss of use of a foot or hand are extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3-1/2 inches or more.  Also considered as loss of use of a foot is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  38 C.F.R. §§ 3.350(a)(2) (2014). 

The Veteran has been awarded service connection for coronary artery disease, rated at 60 percent; left below knee amputation, rated at 40 percent; diabetes mellitus with diabetic retinopathy, erectile dysfunction and nephropathy, rated 20 percent; left knee internal derangement and traumatic arthritis, rated at 20 percent; peripheral vascular disease of the right lower extremity, rated at 20 percent; peripheral vascular disease of the left lower extremity, rated at 20 percent; tinea versicolor, rated at 10 percent; sinusitis, rated at 10 percent; hypertension, rated at 10 percent; left lower extremity diabetic neuropathy, rated at 10 percent; right lower extremity diabetic neuropathy, rated at 10 percent; left upper extremity diabetic neuropathy, rated at 10 percent; right upper lower extremity diabetic neuropathy, rated at 10 percent; and thoracic spine kyphosis, hemorrhoids, postoperative left inguinal hernia and postoperative hiatal hernia, all rated at zero percent.  His combined rating is 100 percent and he is receiving special monthly compensation.


The Veteran testified in February 2014 that he needed to use a VA-supplied device for assistance in ambulating every day.  These devices he added included a wheelchair, walker, crutches and a cane.  He mentioned he could only get his wheelchair through his front door, and not through any interior doors.  He also informed the undersigned that he had been provided a certificate by VA to obtain a specially adapted vehicle.  See February 2010 RO rating decision.  He also testified that as recently as three weeks before he fell.  

The March 2010 rating decision on appeal refers to a VA treatment record which stated that the Veteran was walking with a prosthesis with a cane with no problems or limitations.  The evidence of record, otherwise, is essentially devoid of medical findings/opinions relating to the effect of the Veteran's service-connected disabilities on his ability to move.  

In view of the foregoing, the Board finds that the AOJ must schedule the Veteran for an examination in order to address the specific criteria needed to establish entitlement to specially adapted housing or a special home adaptation grant.

Finally, as this case is being remanded anyway, the Veteran should be provided another opportunity to supply an opinion from his private physician, Dr. S.  The record was help open for a period of 60 days following his February 2014 hearing to afforded him an opportunity to supply this, but an opinion was not forthcoming.  

As previously noted in the Introduction, in March 2010 the Veteran expressed his disagreement with the effective date which was assigned to the grant of SMC based on anatomical loss of his left foot. This had been addressed as part of a February 2010 rating decision.  Pursuant to Manlicon, a SOC should be issued.







Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain copies of any treatment records, and/or opinions, pertaining to the Veteran from his private physician, Dr. S.  To assist in acquiring these private medical records the Veteran should be provided a copy of VA Form 21-4142 (Authorization and Consent to Release Information).  Efforts to obtain the private records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(1).  If the records are unavailable, the Veteran should be advised of such unavailability, and the claims file must be properly documented as to the unavailability of these records.

2.  The AOJ must schedule the Veteran for an examination to determine his eligibility for specially adapted housing or a special adapted housing grant at a VA medical facility. 

The claims folders must be made available to the examiner prior to the examination.  Any essential tests and studies, which are not already of record, should be accomplished. 

The examiner should determine whether the Veteran's service-connected disabilities cause: 

a)  The loss of use of both lower extremities so as to permanently preclude locomotion without the aid of braces, crutches, canes or a wheelchair.



As used here, the term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 

b)  the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 

c)  the loss or loss of use of one lower extremity together with the loss of loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 

d)  loss or permanent loss of use of one or both feet. 

e)  ankylosis of one or both knees or one or both hips. 

The examiner should fully describe the objective findings to support any conclusions (e.g., with respect to range of motion, instability, weakness, atrophy, tone, callosities, etc.), and should provide a complete rationale for all opinions expressed. 

A complete medical rationale for all opinions expressed must be provided in a typewritten report. 




3.  Thereafter, if the benefit on appeal remains denied, the Veteran should be issued a Supplemental SOC (SSOC) reflecting RO consideration of evidence added to the record subsequent to this remand.  The Veteran should be afforded an appropriate period of time for response.  Thereafter, the appeal should be returned to this Board for further appellate review, if in order.

4.  The AOJ should issue a SOC for the issue of entitlement to an effective date earlier than May 19, 2009, for the grant of SMC  based on anatomical loss of his left foot.  Only if the Veteran perfects an appeal should a claim be certified to the Board and any necessary development should be conducted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

